Case: 16-60160      Document: 00513977417         Page: 1    Date Filed: 05/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-60160                                FILED
                                  Summary Calendar                           May 3, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


MOHAMED JOSHIM UDDIN, Also Known as Jasim Uddin,

                                                 Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                               BIA No. A 202 158 552




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Mohamed Uddin, a native and citizen of Bangladesh, petitions for review



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60160    Document: 00513977417     Page: 2   Date Filed: 05/03/2017


                                 No. 16-60160

of a decision of the Board of Immigration Appeals (“BIA”). He challenges the
denial of his applications for asylum, withholding of removal under the Immi-
gration & Nationality Act, and relief under the Convention Against Torture
(“CAT”).

      The BIA concluded that the record supported an adverse credibility find-
ing and that Uddin’s evidence was “insufficiently persuasive” to establish his
eligibility for relief from removal. Given the inconsistencies in Uddin’s testi-
monial and documentary evidence that the BIA noted, Uddin has not shown
that the evidence compels a contrary conclusion. See Wang v. Holder, 569 F.3d
531, 538 (5th Cir. 2009); Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002).

      As for Uddin’s claims that the BIA erred in failing to address the other
grounds of denial explained by the immigration judge, those challenges have
not been exhausted. See Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010).
Uddin did not assert them to the BIA in his notice to appeal or in a subsequent
brief, and the BIA did not address them. Accordingly, we lack jurisdiction over
those unexhausted claims. See id.

      The petition for review is DENIED in part and DISMISSED in part.




                                       2